DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 42-47, 49-60 and 62-63 on pages 7-9 of the remarks have been considered but are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 42-47, 49-52, 54-58, 60 and 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0286580 A1) hereinafter Liu in view of Yang et al. (US 2016/0165640 A1) hereinafter Yang, and further in view of Papasakellariou et al. (US 2015/0085717 A1) hereinafter Papasakellariou.
	Regarding claim 42, Liu teaches a method of adapting radio resources based on radio conditions measured by a device for wireless communication (coverage levels for UE change based on measurements; para. 99, resources are different based on coverage level; para. 40), the method comprising: determining radio conditions (coverage levels for UE change based on measurements; para. 99); mapping the radio conditions to a metric, wherein the mapping radio conditions to the metric comprises mapping the radio conditions to reference signal received power (measurement result may be at least Reference Signal Receive Power (RSRP); para. 100-101, coverage improvement level (CIL) mapped to RSRP; para. 106 and Table 2); and wherein a value of the metric is derived from one or more functions operating on one or more metrics by being mapped to the metric (CIL value mapped to RSRP; para. 106 and Table 2); reporting the radio conditions to a handler of radio resources (UE determines own CIL; para. 107, functions performed in hardware/software; para. 540-543), if the device is to operate in the enhanced coverage operation mode, using the reported radio conditions and their mappings to the metric by the handler for radio resource operations by operating based on the metric to which the radio conditions are mapped (coverage improved UE selects coverage improved preamble indexes and number of retransmissions based on CIL; para. 111-113 and Table 3, normal UEs and CI UEs; para. 98 and para. 111).
	Liu does not explicitly disclose determining whether the device is to operate in a conventional operation mode or an enhanced coverage operation mode based on broadcasted system information received from a network node with an indication to the device to operate either in the conventional operation mode or the enhanced coverage operation mode.
	However, in the same field of endeavor, Yang teaches determining whether the device is to operate in a conventional operation mode or an enhanced coverage operation mode (determining UE to operate using repetition of 2 or more [enhanced coverage mode] or configured to be transmitted once without repetition like conventional [conventional mode]; para. 189) based on broadcasted system information received from a network node (UE operates in enhanced coverage mode or conventional mode configured via SIB from eNB [network node]; para. 189) with an indication to the device to operate either in the conventional operation mode or the enhanced coverage operation mode (determining UE to operate using repetition of 2 or more or configured to be transmitted once where information to transmit once or using repetition of 2 or more times is an indication of conventional operation mode or enhanced coverage mode; para. 189).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Liu, where Liu’s performance improvements (para. 03) along with Yang’s effectively transmitting and receiving a signal (para. 03) ensures coverage requirements are met by improving performance in locations and environments with poor coverage.
	The combination of Liu and Yang does not explicitly disclose if the device is to operate in the conventional operation mode, using the reported radio conditions by the handler for radio resource operations by operating based on metrics provided by the reported radio conditions.
	However, in the same field of endeavor, Papasakellariou teaches if the device is to operate in the conventional operation mode (YES of step 2630, operate in normal [conventional] coverage mode step 2670; Fig. 26 and para. 191), using the reported radio conditions (RSRP step 2630; Fig. 26 and para. 191 where RSRP indicates radio conditions, metric, and mapping using the broadest and reasonable interpretation) by the handler for radio resource operations (Fig. 26 operations for UE; para. 190, element 114; Fig. 2, hardware and software; para. 10-11) by operating based on metrics provided by the reported radio conditions (YES of step 2630, operate in normal [conventional] coverage mode based on function RSRP > threshold; Fig. 26 and para. 191 where RSRP indicates radio conditions, metric, and mapping using the broadest and reasonable interpretation, and where comparison of threshold and RSRP indicates is based on the metric to which radio conditions are mapped).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Papasakellariou to the modified system of Liu and Yang, where Liu and Yang’s modified system along with Papasakellariou’s improved radio interface efficiency and coverage (para. 03) improves the system by enabling high growth in mobile data traffic and support of new applications and deployments.
	Regarding claim 43, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Liu further teaches the determining the radio conditions comprises measuring reference signal received power (measurement includes reference signal receive power (RSRP); para. 61).
	Regarding claim 44, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Liu further teaches the determining the radio conditions comprises measuring reference signal received quality (measurement includes reference signal receive quality (RSRQ); para. 61).
	Regarding claim 45, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Papasakellariou further teaches the determining the radio conditions comprises analyzing message decoding statistics (UE determines coverage enhanced level based on number of decoding attempts required; para. 44 and para. 173).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Papasakellariou to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system along with Papasakellariou’s improved radio interface efficiency and coverage (para. 03) improves the system by enabling high growth in mobile data traffic and support of new applications and deployments.
	Regarding claim 46, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Yang further teaches the determining the radio conditions comprises determining cell detection times (determining problem in coverage includes primary synchronization signal (PSS)/secondary synchronization signal (SSS) acquisition time; para. 131, cell search involves synchronization; para. 36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system of along with Yang’s effectively transmitting and receiving a signal (para. 03) ensures coverage requirements are met by improving performance in locations and environments with poor coverage.
	Regarding claim 47, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Yang further teaches the determining the radio conditions comprises analyzing interference history (UE selects resource based on SINR; para. 129 where a determined SINR is analyzing past interference based on analyzing interference history).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system of along with Yang’s effectively transmitting and receiving a signal (para. 03) ensures coverage requirements are met by improving performance in locations and environments with poor coverage.
	Regarding claim 49, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Liu further teaches mapping the radio conditions to reference signal received quality (measurement results used for mapping include RSRQ; para. 61).
	Regarding claim 50, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Yang further teaches mapping the radio conditions signal-to-interference-and-noise ratio of reference signals (measurements for determining coverage enhancement includes signal-to-interference plus noise ratio (SINR); para. 129).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system of along with Yang’s effectively transmitting and receiving a signal (para. 03) ensures coverage requirements are met by improving performance in locations and environments with poor coverage.
	Regarding claim 51, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Liu further teaches the handler of radio resources (functions performed in hardware/software; para. 540-543) is operative to handle radio resource control (coverage improvement of UE uses radio resource control (RRC) messages; para. 30-36 and para. 117-124).
	Regarding claim 52, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Yang further teaches the handler of radio resources (embodiments implemented in hardware/software; para. 214-216) is operative to handle radio link management (UE performs processes based on radio link failure; para. 95).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system of along with Yang’s effectively transmitting and receiving a signal (para. 03) ensures coverage requirements are met by improving performance in locations and environments with poor coverage.
	Regarding claim 54, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Papasakellariou further teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 10 and para. 67, element 114 processor 240; Fig. 2) is operative to handle cell selection (UE selects cell; para. 89).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Papasakellariou to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system along with Papasakellariou’s improved radio interface efficiency and coverage (para. 03) improves the system by enabling high growth in mobile data traffic and support of new applications and deployments.
	Regarding claim 55, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Papasakellariou further teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 10 and para. 67, element 114 processor 240; Fig. 2) is operative to handle cell re-selection (UE access cell by reselection; para. 89).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Papasakellariou to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system along with Papasakellariou’s improved radio interface efficiency and coverage (para. 03) improves the system by enabling high growth in mobile data traffic and support of new applications and deployments.
	Regarding claim 56, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Yang further teaches the handler of radio resources (embodiments implemented in hardware/software; para. 214, UE 1120 and processor 1122; Fig. 11) is operative to handle initial physical random access channel repetition (repetition applied to initial physical random access channel (PRACH); para. 165 and para. 167).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system of along with Yang’s effectively transmitting and receiving a signal (para. 03) ensures coverage requirements are met by improving performance in locations and environments with poor coverage.
	Regarding claim 57, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Yang further teaches the handler of radio resources (embodiments implemented in hardware/software; para. 214, UE 1120 and processor 1122; Fig. 11) is operative to handle initial physical random access channel transmit power selection (repetition applied to initial PRACH power setting; para. 198-199).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system of along with Yang’s effectively transmitting and receiving a signal (para. 03) ensures coverage requirements are met by improving performance in locations and environments with poor coverage.
	Regarding claim 58, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Papasakellariou further teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 10 and para. 67, element 114 processor 240; Fig. 2) is operative to handle mobility measurement reporting (CE operating modes for UE supports cell search (mobility) and measurement reporting; para. 112).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Papasakellariou to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system along with Papasakellariou’s improved radio interface efficiency and coverage (para. 03) improves the system by enabling high growth in mobile data traffic and support of new applications and deployments.
	Regarding claim 60, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Papasakellariou further teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 10 and para. 67, element 114 processor 240; Fig. 2) is operative to handle coverage reporting (CE operating modes for UE supports cell search (coverage) and measurement reporting; para. 112).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Papasakellariou to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system along with Papasakellariou’s improved radio interface efficiency and coverage (para. 03) improves the system by enabling high growth in mobile data traffic and support of new applications and deployments.

	Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth in claim 42, including processing circuitry configured to function as: a determinator circuitry configured to determine radio conditions; a mapper circuitry configured to map the radio conditions to a metric; a handler of radio resources; an interface circuitry (Liu: functions performed in hardware/software; para. 540-543).

	Regarding claim 63, the claim is interpreted and rejected for the same reason as set forth in claim 42, including a non-transitory computer readable recording medium storing a computer program product (Liu: functions performed in hardware/software and medium; para. 540-543).

	Regarding claim 64, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	Liu further teaches wherein the one or more functions comprise one or a
combination of: comparison to one or more absolute thresholds (mapping of measurements based on minimum/maximum values (thresholds); para. 106, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference); comparison to one or more relative thresholds; transformation; translation; arithmetic operations; and determining a majority vote based on individual assessments for any and/or a combination of the metrics.

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yang, further in view of Papasakellariou, and further in view of Xu et al. (US 2016/0234856 A1) hereinafter Xu.
	Regarding claim 53, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	The combination of Liu, Yang, and Papasakellariou does not teach the handler of radio resources is operative to handle radio resource management.
	However, in the same field of endeavor, Xu teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 88 and para. 91-94, element 120 and processor 280; Fig. 2) is operative to handle radio resource management (UE makes measurements for radio resource management (RRM); para. 27 and para. 58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xu to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system of along with Xu’s support of low cost, low rate devices (para. 42) enables low cost devices to access a wireless communication network without a large increase in cost.

Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yang, further in view of Papasakellariou, and further in view of Tamaki et al. (WO 2015/116870 A1) hereinafter Tamaki.
	Regarding claim 59, the combination of Liu, Yang, and Papasakellariou teaches the limitations of previous claim 42.
	The combination of Liu, Yang, and Papasakellariou do not explicitly disclose the handler of radio resources is operative to handle mobility measurement logging.
	However, in the same field of endeavor, Tamaki teaches the handler of radio resources (element 102; Fig. 1B, wireless transmit/receive unit (WTRU) includes processor and circuit; para. 32, software; para. 194 indicating handler) is operative to handle mobility measurement logging (WTRU with previously stored information and measurements to perform cell re-selection; para. 58-60, where previously stored information and measurements indicates logging and cell re-selection indicates mobility and thus, handle mobility measurement logging).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tamaki to the modified system of Liu, Yang, and Papasakellariou, where Liu, Yang, and Papasakellariou’s modified system along with Tamaki’s detect and report measurements below threshold (para. 85 and para. 121-122) improves the system by enabling the UE to maintain coverage without losing connectivity thereby reducing overhead by reducing the need for handovers, cell reselection, link failure recovery, and repeated initial random access.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Yang et al. (US 2015/0296400 A1) discloses a method and terminal for performing measurements in a coverage extension area of a small-scale cell when macro cell and small-scale cell coexist.
	Marupaduga  et al. (US 9357546 B1) discloses methods and systems for controlling TTI bundling.
	Wang et al. (US 2020/0229063 A1) discloses cell selection procedures for machine type communication devices.
	Chung et al. (US 2017/0303316 A1) discloses random access method for machine type communication terminal.

	Tamaki, having been made of record in the IDS filed 2/15/2018, and US provisional application # 62/115110 of Xu, included in the OA of 5/14/2020, are not included in the instant OA. 	

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2474  

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474